Title: To George Washington from the Essex County Committee of Safety, 14 May 1776
From: Essex County Committee of Safety
To: Washington, George



Sir
Newark 14th May 1776

The Committee hearing there where Some Deserters from the Continental Army, in the Neighbourhood of Capt. Townly, of the Elizabeth Town Militia, Ord’red him to send a file of Musqueteers to apprehend them, and Deliver them safe to there Respective Officers He accordingly sent one of his Serjeants with a guard who took up two of them and Deliver’d them to Major Dehart at New York; The Serjeant has just made a Complaint to the Committee, that he was abus’d by Major Dehart according to the Deposition herewith Sent your Excellency; The Committee are Very Sorry proper Encouragement is not given to men that apprehend Deserters, if they are not treated in a different manner it will be very difficult to get our militia out any more for this purpose, and Deserters will be Lost, The Serjeant Says a great Deal more then is Contained in the Deposition, and hope for the future Major Dehart will be more Carefull. Am with the greatest Respect Your Excellencys most Obedient and very Humble Servt

Wm BurnetChairman County Committee Essex

